Name: Commission Decision (EU) 2017/599 of 22 March 2017 on the proposed citizens' initiative entitled Ã¢ EU Citizenship for Europeans: United in Diversity in Spite of jus soli and jus sanguinisÃ¢ (notified under document C(2017) 2001)
 Type: Decision
 Subject Matter: international law;  cooperation policy;  European Union law;  European construction;  parliament;  economic geography
 Date Published: 2017-03-28

 28.3.2017 EN Official Journal of the European Union L 81/18 COMMISSION DECISION (EU) 2017/599 of 22 March 2017 on the proposed citizens' initiative entitled EU Citizenship for Europeans: United in Diversity in Spite of jus soli and jus sanguinis (notified under document C(2017) 2001) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject-matter of the proposed citizens' initiative entitled EU Citizenship for Europeans: United in Diversity in Spite of jus soli and jus sanguinis refers to the following The nature and purpose of Citizenship of the Union, particularly in relation to nationality. Withdrawal of Member State from the Union and its effects. Citizens' Rights guaranteed by EU Law. (2) Citizenship of the Union shall be additional to and not replace national citizenship. Holding the nationality of a Member State is a prerequisite for being a citizen of the Union. Citizenship of the Union of a person is therefore conditional on the membership of the Union of at least one of the states of which that person is a national. (3) This link between nationality of a Member State of the Union and the citizenship of the Union is established in the Treaties. There is no legal basis in the Treaties which would empower the EU institutions to adopt a legal act of the Union for the purpose of implementing the Treaties aiming at granting citizenship of the Union to persons who do not hold the nationality of a Member State of the Union. (4) Nevertheless, a legal act of the Union for the purpose of implementing the Treaties can be adopted in the field of rights of third-country nationals residing legally in a Member State, including the conditions governing freedom of movement and of residence in other Member States of the EU. Such a legal act may therefore confer certain similar rights to those linked to citizenship of the Union on citizens of a state that has withdrawn from the Union pursuant to Article 50 TEU. (5) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (6) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (7) For those reasons, it is appropriate to consider that the proposed citizens' initiative, inasmuch as it aims at a proposal for a legal act of the Union for the purpose of implementing the Treaties in the field of rights of third-country nationals residing legally in a Member State, including the conditions governing freedom of movement and of residence in other Member States of the EU and in particular conferring certain similar rights to those linked to citizenship of the Union on citizens of a state that has withdrawn from the Union pursuant to Article 50 TEU, does not fall manifestly outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (8) The proposed citizens' initiative entitled EU Citizenship for Europeans: United in Diversity in Spite of jus soli and jus sanguinis should therefore be registered. Statements of support should be collected for this proposed citizens' initiative, inasmuch as it aims at a proposal for a legal act of the Union for the purpose of implementing the Treaties in the field of rights of third-country nationals residing legally in a Member State, including the conditions governing freedom of movement and of residence in other Member States of the EU and in particular conferring certain similar rights to those linked to citizenship of the Union on citizens of a state that has withdrawn from the Union pursuant to Article 50 TEU. HAS ADOPTED THIS DECISION: Article 1 1. The proposed citizens' initiative entitled EU Citizenship for Europeans: United in Diversity in Spite of jus soli and jus sanguinis is hereby registered. 2. Statements of support for this proposed citizens' initiative may be collected, based on the understanding that it aims at a proposal for a legal act of the Union that would ensure that, following the withdrawal of a Member State in accordance with Article 50 TEU, the citizens of that country can continue to benefit from similar rights to those which they enjoyed whilst that country was a Member State. Article 2 This Decision shall enter into force on 27 March 2017. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled EU Citizenship for Europeans: United in Diversity in Spite of jus soli and jus sanguinis, represented by [Personal data deleted following the consultation of the organisers] acting as contact persons. Done at Brussels, 22 March 2017. For the Commission Frans TIMMERMANS Vice-President (1) OJ L 65, 11.3.2011, p. 1.